DETAILED ACTION
1.          Claims 1-6, 8, 11, 12, and 15-23 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 11/12/2019 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
5.      The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

6.        This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: link switching part and data identification part in claim 1, data priority level determination part in claim 2, topology collating part in claim 6, link switching part in claim 11, link switching part in claim 12, topology collating part in claim 16, and topology collating part in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.         Claims 1, 6, 8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2007/0177552 A1 to Wu et al. (hereinafter “Wu”).
            Regarding Claim 1, Wu discloses an access network node comprising:
     a link switching part configured to be capable of exchanging data by switching between an active link and a standby link established with an adjacent node (Examiner makes note that the limitation “…capable of” is not a positive recitation of a limitation and any prior art reference like the reference being applied can be “capable of” exchanging data over one link or another link. Wu: [0011-0012] and [0016-0021] – corresponds to a switching function between one or more BBUs and one or more RFUs/RRUs towards an active state or standby state.);
a data identification part configured to identify type of data to be exchanged with an accommodated terminal (Wu: [0016-0021] – corresponds to determining baseband signals and control signals that are exchanged between one or more of the BBUs and one or more RFUs/RRUs towards an active state connection. The type of data also includes uplink and downlink data types.); and
     a controller configured to select, from between the active link and the standby link, a link to be used in exchanging data with the accommodated terminal, based on the data type (Wu: [0016-0021], [0049], [0084-0087], [0097], [0101-0102] – corresponds to switchover and expansion control for determining switchover and expansion based on control information, types of baseband signals, uplink, or downlink data.).
            Regarding Claim 6, Wu discloses the access network node according to claim 1, further comprising:
     a topology collating part configured to confirms network topology configured by the active link and the standby link (Wu: [0058], [0082], and [0129] – corresponds to a working aspect operates to establish one or more different types of topologies comprising a plurality of BBUs.); and 
     having a protection function that switches traffic flowing in the active link to the standby link, in a case where an anomaly occurs in the network topology (Wu: [0016-0021], [0049], [0084-0087], [0097], [0101-0102] – corresponds to switchover and expansion control for determining switchover and expansion based on control information, types of baseband signals, uplink, or downlink data.).
Regarding Claim 8, Wu discloses the access network node according to claim 1, wherein the active link and the standby link are optical or radio links between an RRU (Remote Radio Unit) and a BBU (Base Band Unit) and function as an RRU or a BBU (Wu: [0011-0012] and [0016-0021] – corresponds to a switching function between one or more BBUs and one or more RFUs/RRUs towards an active state or standby state. See also [0055] – wireless or optical links are utilized for intercommunication.).

            Claim 11, directed to a method of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1.

           Regarding Claim 12, Wu discloses a communication method by an access network node comprising a link switching part configured to be capable of exchanging data by switching between an active link and a standby link established with an adjacent node (Examiner makes note that the limitation “…capable of” is not a positive recitation of a limitation and any prior art reference like the reference being applied can be “capable of” exchanging data over one link or another link. Wu: [0011-0012] and [0016-0021] – corresponds to a switching function between one or more BBUs and one or more RFUs/RRUs towards an active state or standby state.): 
     the method comprising:
          confirming network topology configured by the active link and the standby link (Wu: [0058], [0082], and [0129] – corresponds to a working aspect operates to establish one or more different types of topologies comprising a plurality of BBUs.); and
          performing a protection operation that switches traffic flowing in the active link to the standby link, in a case where an anomaly occurs in the network topology (Wu: [0016-0021], [0049], [0084-0087], [0097], [0101-0102] – corresponds to switchover and expansion control for determining switchover and expansion based on control information, types of baseband signals, uplink, or downlink data.).

Allowable Subject Matter
10.         Claims 2-5 and 15-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
            US PGPub 2006/0094970 A1 to Drew, at the Abstract, describes the following:
Methods and apparatus for storing data records associated with a medical monitoring event in a data structure.  An implanted device obtains data and stores the data in the data record in a first data structure that is age-based. Before an oldest data record is lost, the oldest data record may be stored in a second data structure that is priority index-based.  The priority index may be determined by a severity level and may be further determined by associated factors.  The implanted device may organize, off-load, report, and/or display a plurality of data records based on an associated priority index.  Additionally, the implanted device may select a subset or composite of physiologic channels from the available physiologic channels based on a selection criterion.

            However, Drew does not expressly disclose a data priority level determination part, instead of the data identification part, which is capable to calculate an index indicating severity level when the data is lost, wherein a controller selects a link to be 

Conclusion
11.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

12.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2019/0044681 A1 to Zhang at [0028-0032], [0038], [0042-0044], [0066-0067], [0112], [0117], [0123], [0128-0130], [0136], [0141-0147], [0152-0154];

US PGPub 2017/0265215 A1 to Chaudhuri et al. at [0002-0003], [0014-0028], [0038], [0051-0058], [0084], [0089];
US PGPub 2014/0286165 A1 to Chowdhury et al. at [0006-0009], [0025], [0040-0051], [0057-0060], [0068], [0074-0082], [0096].

13.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 24, 2021